Exhibit 10.10
 
FIRST AMENDMENT TO SECURED COMMERCIAL NOTE
 
THIS FIRST AMENDMENT TO SECURED COMMERCIAL NOTE (the “Amendment”) is made as of
the 15th day of May 2002 by and between THE NETPLEX GROUP, INC., a New York
corporation (“Maker”) and WATERSIDE CAPITAL CORPORATION, a Virginia corporation
(“Payee”; Payee and any subsequent holder[s] hereof are hereinafter referred to
collectively as “Holder”) and amends that certain Secured Commercial Note dated
September 28, 2001 made by Maker to Holder in the original principal amount of
$900,000 (the “Note”).
 
RECITALS
 
A. Whereas, Maker has proposed restructuring certain debt with Holder, including
the Note, in order to allow it to pursue its business strategy in a more
effective manner; and
 
B. Whereas, Holder has agreed to grant certain concessions to Maker in order to
facilitate Maker’s business strategy.
 
NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1. The interest rate charged under the Note, absent any default, is hereby
amended to be nine percent (9%) per annum (computed on the basis of a 360-day
year).
 
2. Notwithstanding anything in the Note to the contrary, a Change of Control
shall not be deemed to have occurred in the event Maker sells Netplex Systems,
Inc. or Netplex Systems, Inc. sells its SI Division based in Charlotte, North
Carolina (in either case, including by way of asset sale, sale of securities,
merger, consolidation or the like) provided that: Netplex Systems pays the
holder of that certain Secured Commercial Note dated as of May 15, 2002, payable
to the order of the Holder in the principal amount of $500,000 (the “$500,000
Note”), the following amount: $100,000 plus twenty percent (20%) of the proceeds
from any such sale (other than a sale to Holder or its affiliates) when and as
received (including but not limited to cash proceeds or debt financing for any
purchaser of the SI Division), all to be applied as set forth in that certain
Addendum to Workout and Collateral Release Agreement between Maker, Holder and
Netplex Systems, Inc. dated of even date herewith.
 
3. Except as expressly amended herein, all other terms and conditions of the
Note remain in full force and effect.
 
IN WITNESS WHEREOF, the undersigned have executed this First Amendment to
Secured Commercial Note as of the day and year first above written.



1



--------------------------------------------------------------------------------

 
MAKER:
THE NETPLEX GROUP, INC., a New York corporation
By:                                     
                                                            
Gene F. Zaino, President
Date: September 23, 2002
HOLDER:
WATERSIDE CAPITAL CORPORATION, a
Virginia corporation
By:                                     
                                                            
Name:                                    
                                                       
Title:                                    
                                                         
Date:                                    
                                                         



2